DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the first linkage" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second linkage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway U.S. Patent No. 3,480,131.
Claims 1-6, 8-13, and 15-19, Holloway teaches a paddle conveyor Fig. 1, comprising: a head pulley 13 including a first side and a second side Fig. 4; a tail pulley 13 including a first side and a second side Fig. 4; a first chain 11 connected between the first side of the head pulley 13 and the first side of the tail pulley 13; a second chain 11 connected between the second side of the head pulley 13 and the second side of the tail pulley 13 C2 L5-15; and a plurality of paddles 10 for conveying a material towards the tail pulley 13, wherein the plurality of paddles 10 are each connected between the first linkage 40 and the second linkage 41 such that the plurality of paddles 10 form a loop (of the chain), wherein the plurality of paddles 10 are adapted to traverse the loop, wherein each of the paddles 10 comprises a plurality of cross members 48 extending between a first side member 49 and a second side member 49, wherein each of the paddles 10 comprises one or more slots at 48 Fig. 6,7 defined between the cross members 48 through which debris from the material may fall, wherein each of the paddles 10 comprises a stopper rod 45 extending parallel with respect to the cross members 48, wherein each of the paddles 10 comprises a plurality of mounts 47 connecting the stopper rod 45 with one of the plurality of cross members 48, wherein each of the plurality of mounts 47 extends upwardly from the one of the plurality of cross members 48. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS